
	
		110th CONGRESS
		2d Session
		S. CON. RES. 66
		IN THE SENATE OF THE UNITED
		  STATES
		CONCURRENT RESOLUTION
		Commemorating the 175th anniversary of the
		  commencement of the special relationship between the United States and the
		  Kingdom of Thailand. 
	
	
		Whereas
			 2008 marks the 175th anniversary of the signing of the Treaty of Amity and
			 Commerce between the United States and the Kingdom of Thailand in 1833, during
			 President Andrew Jackson’s administration and the reign of King Rama III, and
			 the commencement of the relationship between the 2 countries;
		Whereas
			 Thailand was the first treaty ally of the United States in the Asia-Pacific
			 region and remains a steadfast friend with shared values of freedom, democracy,
			 and liberty;
		Whereas
			 in December 2003, the United States designated Thailand as a major ally outside
			 the North Atlantic Treaty Organization, which improved the security of both
			 countries, particularly by facilitating joint count­er­ter­ror­ism
			 efforts;
		Whereas
			 for more than a quarter century, Thailand has been the host country of Cobra
			 Gold, the United States Pacific Command’s annual multinational military
			 training exercise, designed to ensure regional peace and promote regional
			 security cooperation;
		Whereas
			 in the wake of the tragic 2004 tsunami, the United States and Thailand launched
			 joint relief operations from Utapao, Thailand, strengthening the overall
			 capacity of the forces involved in providing relief and setting the model for
			 effective humanitarian operations throughout the entire region affected by the
			 deadly tsunami;
		Whereas
			 Thailand is a key partner of the United States in Southeast Asia and has
			 supported closer relations between the United States and the Association of
			 Southeast Asian Nations;
		Whereas
			 on June 22, 2006, Congress agreed to House Concurrent Resolution 409, 109th
			 Congress, commemorating the 60th anniversary of the ascension to the throne of
			 His Majesty King Bhumibol Adulyadej of Thailand;
		Whereas
			 on December 5, 2007, the people of Thailand celebrated the 80th birthday of His
			 Majesty King Bhumibol Adulyadej, the world’s longest-serving monarch, who is
			 loved and respected for his lifelong dedication to the social and economic
			 development of the people of Thailand;
		Whereas
			 on December 23, 2007, the Royal Thai Government held nationwide parliamentary
			 elections that are paving the way for a successful return of democracy to
			 Thailand;
		Whereas
			 approximately 500,000 people of Thai descent live in the United States, joining
			 in the pursuit of the American Dream;
		Whereas
			 Thailand is the 20th largest trading partner of the United States, with
			 bilateral trade totaling approximately $30,600,000,000 per year; and
		Whereas
			 the bonds of friendship and mutual respect between the United States and
			 Thailand are strong: Now, therefore, be it
		
	
		That Congress—
			(1)commemorates the 175th anniversary of
			 relations between the United States and the Kingdom of Thailand;
			(2)offers sincere congratulations to the
			 Kingdom of Thailand and the people of Thailand for the democratic, free, and
			 fair elections held on December 23, 2007;
			(3)commemorates the 80th birthday of His
			 Majesty King Bhumibol Adulyadej of Thailand and offers sincere congratulations
			 and best wishes for the continued prosperity of the Kingdom of Thailand;
			 and
			(4)looks forward to continued, enduring ties
			 of friendship between the peoples of Thailand and the United States.
			
	
		
			Passed the Senate
			 March 10, 2008.
			
			Secretary
		
	
	
	
